FILED
                              NOT FOR PUBLICATION                           JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NATHANIEL HOSEA,                                  No. 11-16826

                Plaintiff - Appellant,            D.C. No. 5:11-cv-02892-EJD

  v.
                                                  MEMORANDUM *
MICHAEL B. DONLEY, Secretary of the
US Air Force,

                Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Edward J. Davila, District Judge, Presiding

                               Submitted June 26, 2012 **

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Nathaniel Hosea appeals pro se from the district court’s denial of his motion

for appointment of counsel in his employment discrimination action under 42

U.S.C. § 2000e-16. We have jurisdiction under 28 U.S.C. § 1291. We review for


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion, Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 417 (9th Cir.

1994) (per curiam), and we affirm.

      The district court did not abuse its discretion in denying Hosea’s motion for

appointment of counsel because Hosea failed to establish that he satisfied all three

factors for appointment of counsel under 42 U.S.C. § 2000e-5(f)(1). See id. at 416-

17 (listing factors for court to consider and affirming denial of motion to appoint

counsel in employment discrimination action).

      Hosea’s remaining contentions are unpersuasive.

      Hosea’s letter requesting counsel is construed as a motion for appointment

of counsel under 28 U.S.C. § 1915(e)(1) and, so construed, is denied. See Palmer

v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth “exceptional

circumstances” requirement for appointment of counsel for indigent civil litigants).

      AFFIRMED.




                                          2                                    11-16826